USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                                                 United States Court of Appeals                     For the First Circuit                                                                No. 97-1797                          UNITED STATES,                            Appellee,                                v.                     ALONSO JARAMILLO-OCHOA,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Hector M. Laffitte, U.S. District Judge]                              Before                       Selya, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     Benito I. Rodriguez-Masso on brief for appellant.     Guillermo Gil, United States Attorney, Nelson Perez-Sosa,Assistant United States Attorney, and Jose A. Quiles-Espinosa,Senior Litigation Counsel, on brief for appellee.June 16, 1998                                                                              Per Curiam.  Upon careful review, we perceive no    error in the district court's decision, which was consistent    with the holding in United States v. Clase-Espinal, 115 F.3d    1054, 1059 (1st Cir.), cert. denied, 118 S.Ct. 384 (1997).                Affirmed.  See 1st Cir. Loc. R. 27.1.